NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 KEVIN L. HOBSON,
                     Petitioner,
                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2012-3048
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no.DE3330110269-I-1.
              ___________________________

                Decided: June 11, 2012
             ___________________________

   KEVIN L. HOBSON, of Phoenix, Arizona, pro se.

   SARA B. REARDEN, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief were JAMES M.
EISENMANN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel.
              __________________________

 Before NEWMAN, MOORE and O’MALLEY, Circuit Judges.
HOBSON   v. MSPB                                          2


PER CURIAM.
    Kevin L. Hobson appeals the final order dismissing
his Merit Systems Protection Board (MSPB) appeal.
Because substantial evidence supports the MSPB’s deci-
sion and the decision was not obtained without proce-
dures required by law, we affirm.
     Mr. Hobson filed three appeals with the MSPB. His
first appeal involved a decision of an Equal Employment
Opportunity Commission (EEOC) administrative judge;
his second appeal involved a claim filed pursuant to the
Veterans Employment Opportunities Act (VEOA); and his
third appeal involved the Uniformed Services Employ-
ment and Reemployment Rights Act. In April 2011, the
administrative judge assigned to the appeal met with Mr.
Hobson and a representative of the Department of Veter-
ans Affairs. During this hearing, the parties discussed
the MSPB’s potential lack of jurisdiction “to either enforce
or modify EEOC rulings,” as well as the “statutory nature
of the 60-day time limit to seek corrective action under
the VEOA.” Respondent’s App. 6. As a result of this
meeting, Mr. Hobson asked to withdraw the EEOC- and
VEOA-related appeals. The administrative judge ex-
plained that withdrawal would result in a dismissal with
prejudice, and would not result in an appealable ruling on
the substantive issues. Id. Mr. Hobson confirmed that he
wanted to withdraw these two appeals.
    Mr. Hobson then petitioned for review of the dismissal
of his EEOC-related appeal. The full Board reviewed a
recording of the hearing and confirmed that “the appel-
lant’s withdrawal was based not on misinformation but on
the administrative judge’s accurate advice that the Board
lacks jurisdiction to enforce or review the merits of an
order of the Equal Employment Opportunity Commis-
sion.” Id. at 2. The full Board also confirmed that “the
3                                           HOBSON   v. MSPB


hearing tape shows that the appellant’s act of withdrawal
was knowing and voluntary.” Id. at 3. After considering
Mr. Hobson’s filings, his petition for review was denied.
     Mr. Hobson raises a number of arguments on appeal
to our court. He claims that the administrative judge
failed to address a letter from the Department of Labor,
or consider his argument regarding various parts of the
U.S. Code. Mr. Hobson also claims evidence was de-
stroyed and the Department of Veterans Affairs otherwise
demonstrated a lack of good faith in its dealings with him.
Mr. Hobson requests we award him punitive and compen-
satory damages, as well as attorneys’ fees.
    These arguments go to the merits of Mr. Hobson’s
dispute with the EEOC. Because there was no final
decision on the merits of his claim, we do not have juris-
diction to consider these issues.          See 28 U.S.C.
§ 1295(a)(9) (the Federal Circuit has exclusive jurisdiction
to review “an appeal from a final order or final decision of
the Merit Systems Protection Board, pursuant to sections
7703 (b)(1) and 7703 (d) of title 5”). The final decision in
this appeal deals only with Mr. Hobson’s voluntary with-
drawal of his claims, and not the underlying issues that
formed the substance of Mr. Hobson’s claim. As a result,
the only issue that we have the ability to review is Mr.
Hobson’s withdrawal of his claims.
    Under the statutory standard of review, we must de-
termine whether substantial evidence supports the
MSPB’s decision, confirm that it was not an abuse of
discretion, and ensure that the withdrawal accorded with
procedures required by law. 5 U.S.C. § 7703(c). Mr.
Hobson does not argue that he was pressured, misled, or
tricked into withdrawing his appeal. To the contrary, the
evidence in this case indicates that Mr. Hobson knowingly
withdrew his appeal after the consequences of this action
HOBSON   v. MSPB                                     4


were explained to him. Likewise, there is no suggestion
that Mr. Hobson was denied process in any way. As a
result, we affirm the MSPB’s dismissal of Mr. Hobson’s
appeal. We have considered Mr. Hobson’s additional
arguments on appeal and find them to be without merit.
                     AFFIRMED
                        COSTS
   No costs.